DETAILED ACTION
The following is a Final Office Action on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Acknowledgement is made to the amendment received 02/16/2021.
Applicant’s cancellation of claim 2 is sufficient to overcome the rejection set forth in the previous office action.
Claim Objections
Claim 1 is objected to because of the following informalities: the intra-balloon deflection assembly comprising: “a of the shaft”.  Appropriate correction is required. This claim is understood by the examiner to mean “a distal section of the shaft” as stated in the initial claim set, and should therefore be corrected to such.
Claim 5 is objected to because of the following informalities: the intra-balloon deflection assembly comprising: “a of the shaft”.  Appropriate correction is required. This claim is understood by the examiner to mean “a distal section of the shaft” as stated in the initial claim set, and should therefore be corrected to such.
Claim 5 is objected to because of the following informalities: the method states “performing a medical procedure on tissue”, this should instead recite “performing a medical procedure on the tissue”.
Claim 6 is objected to because of the following informalities: the language of “achieve deflection at by at least” is not grammatically correct and should be corrected. An example of this corrected language may be “achieve deflection by at least”.
Claim 8 is objected to because of the following informalities: the language of “coupled to the and configured” is not grammatically correct and should be corrected. An example of this corrected language may be “coupled to the stiffening tube and configured to”. 

Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the rigid element" and “the elastic element”.  There is insufficient antecedent basis for this limitation in the claim. It is understood for examination purposes to mean “stiffening tube” and “coil spring”.
Claim 5 recites the limitation "the rigid element" and “the elastic element”.  There is insufficient antecedent basis for this limitation in the claim. It is understood for examination purposes to mean “stiffening tube” and “coil spring”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsurada (US 2016/0263355 A1). 
Regarding claim 8, Katsurada teaches the medical instrument comprising: Medical instrument, comprising: An expandable balloon (Fig. 1-2; balloon 30), coupled to a distal section of a shaft (Fig. 1-3; proximal attachment part 33) for insertion into a body of a patient (Para. [0044] discusses the movement of the device within a patient’s blood vessel); A flexible guidewire lumen (Fig. 1; inner lumen 41), which is surrounded by a coil spring (Fig. 1-2; protruded-depressed portion 45; Para. [0012] discusses the protruded depressed portion by winding a wire around an inner tube to form a coil body), the coil spring being disposed in the balloon (Fig. 1-2; balloon 30); A stiffening tube (Fig. 1; tip 42) being disposed in the balloon near the distal section of the shaft, the stiffening tube (Fig. 1; tip 42) being coupled to the flexible guidewire lumen (Fig. 1; inner tube 40) and the coil spring (Fig. 1-2; protruded-depressed portion 45 is shown as being indirectly coupled); and one or more puller wires (Figs. 1-2; core wire 60 and distal end portion 60a), which are coupled to the and configured to bend the flexible guidewire lumen, thereby deflecting the expandable balloon (Fig. 1-2; balloon 30). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bonello (US 4,734,093) in view of Tassoni (US 2019/0231566 A1, support in provisional 62/625,054). 
Regarding claim 1, teaches a medical instrument comprising: an expandable balloon (Figs. 1-3; inflatable balloon 10), coupled to a distal end of a shaft for insertion into a body of a patient (Col. 1, Lines 33-47 discuss the coupling between the balloon and the shaft); and an intra-balloon deflection assembly coupled to the distal end of the shaft  (Col. 1, Lines 33-47 discuss the coupling between the balloon and the shaft), the intra-balloon deflection assembly comprising: a distal section of the shaft, which extends at least partially through the expandable balloon (Figs. 1-3; tube 1, inflatable balloon 10) and comprises (i) a coil spring disposed in the expandable balloon and configured to be bent relative to a longitudinal axis of the shaft (Figs. 1-3; tube 1, cylindrical coil spring 2, inflatable balloon 10), and (ii) stiffening tube (Figs. 1-3; end piece 4) disposed in the balloon and coupled to a distal side of the expandable balloon; and one or more puller wires (Figs. 1-3; flexible pulling element 5), which are coupled to the rigid element (Figs. 1-3; end piece 4) and configured to bend the elastic element, thereby deflecting the expandable balloon. However Bonello fails to disclose a portion of the coil spring disposed inside the stiffening tube. 
Tassoni teaches an analogous medical device system for intravascular/intracorporeal surgical use, comprising devices such as catheters or guidewires. Tassoni further teaches a coil spring (Fig. 3; 144 of securement member 140) fixedly attaching two shaft members (Fig. 3; proximal portion 142 and elongate shaft 110), which is configured to provide movement between distal and proximal portions of the device during use (Para. [0056]- [0057]; Fig. 3; proximal portion 142 and proximal end 114). This device discusses the coil spring being disposed both within the elongate shaft and surrounding the elongate shaft, as being functional equivalents (Para. [0056]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the teachings of Tassoni into the device of Bonello as Tassoni teaches the arrangement of the coil spring disposed on the interior or the exterior of the stiffening tube to be equivalents in the art for the purposes of providing movement between distal and proximal portions of the device. 
Regarding claim 3, Bonello in view of Tassoni discloses the device as substantially claimed in claim 1, Bonello further teaches the stiffening tube, being configured to prevent the coil spring from bending over at least part of a length of the coil spring. (Figs. 1-3; the cylindrical coil spring 2 being attached to the end piece 4 prevents it from bending in this location)
Regarding claim 4, Bonello in view of Tassoni discloses the device as substantially claimed in claim 3, Bonello further discloses a length of the stiffening tube being configured to determine a bending-location over the coil spring. (Figs. 1-3; cylindrical coil spring 2, end piece 4)
Regarding claim 5, Bonello teaches the medical method comprising: Inserting into a body of a patient a medical instrument (Col. 1, Line(s) 5-8 discuss utilizing the invention in the coronary vessels), comprising (i) an expandable balloon (Figs. 1-3; inflatable balloon 10) coupled to a distal end of a shaft (Figs. 1-3; tube 1, pierced part 3), and (ii) an intra-balloon deflection assembly coupled to the distal end of a shaft (Fig. 1-3; tube 1, pierced part 3, inflatable balloon 10), the intra-balloon deflection assembly comprising: a distal section of the shaft (Figs. 1-3; tube 1), which extends partially through the expandable balloon (Figs. 1-3; 10) and comprises (a) a coil spring (Figs. 1-3; cylindrical coil spring 2) disposed in the expandable balloon (Figs. 1-3; inflatable balloon 10) and configured to be bent relative 4, inflatable balloon 10) and coupled to a distal side of the expandable balloon and one or puller wires (Figs. 1-3; flexible pulling element 5), which are coupled to the rigid element (Figs. 1-3; end piece 4) and configured to bend the elastic element (Figs. 1-3; cylindrical coil spring 2), thereby deflecting the expandable balloon; navigating the expandable balloon into an organ of the patient; deflecting the expandable balloon using the intra-balloon deflection assembly, so as to access tissue inside the organ; and performing a medical procedure on tissue using the expandable balloon (Col. 1, Line(s) 9-23, discuss using the device for a medical procedure such as the treatment of stenosis). However fails to disclose a portion of the coil spring disposed inside the stiffening tube.  
Tassoni teaches an analogous medical device system for intravascular/intracorporeal surgical use, comprising devices such as catheters or guidewires. Tassoni further teaches a coil spring (Fig. 3; distal portion 144 of securement member 140) fixedly attaching two shaft members (Fig. 3; proximal portion 142 and elongate shaft 110), which is configured to provide movement between distal and proximal portions of the device during use (Para. [0056]- [0057]; Fig. 3; proximal portion 142 and proximal end 114). This device discusses the coil spring being disposed both within the elongate shaft and surrounding the elongate shaft, as being functional equivalents (Para. [0056]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the teachings of Tassoni into the device of Bonello as Tassoni teaches the arrangement of the coil spring disposed on the interior or the exterior of the stiffening tube to be equivalents in the art for the purposes of providing movement between distal and proximal portions of the device.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bonello (US 4,734,093) in view of Tassoni (US 2019/0231566 A1, support in provisional 62/625,054) further in view of Burkett (US 2014/0180028 A1).
Regarding claim 6, Bonello in view of Tassoni teaches the medical method of claim 5, however fails to teach deflecting the expandable balloon comprising deflecting the balloon with a force required to achieve deflection by at least a right angle, relative to the longitudinal axis of the shaft. 
Burkett teaches an analogous device to that of Bonello/Tassoni, comprising a flexible device for vascular insertion, the position of the tip of said device may be adjusted based on the necessity of the procedure being performed. Burkett further teaches the distal portion being deflected by at least a right angle. (Figs 5, 7 & 11; 110, 112, 120) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the teachings of Burkett for improved performance. (Para. [0040] discusses the various tip adjustments throughout the range of curvatures as greatly improving the devices performance in vivo)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonello (US 4,734,093)in view of Tassoni (US 2019/0231566 A1, support in provisional 62/625,054), further in view of Ormsby (US 2010/0004650 A1).
Regarding claim 7, Bonello/Tassoni teaches the method as substantially claimed in claim 5, however fails to teach the method of the medical procedure comprising ablating the tissue. 
Ormsby discloses an analogous device of a balloon tipped catheter for arterial surgeries, such as angioplasty, similar to the treatments performed through the device of Bonello/Tassoni. Ormsby further teaches the medical procedure comprising ablating the tissue (Para. [0006]- [0007]). 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ormsby into the methods Bonello/Tassoni, as Bonello teaches the device using the expandable balloon . 

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US Patent Application No. US 2016/0324571 teaches a similar device to that of the applicants, including an expandable balloon, a spring member disposed within the balloon, a tubular member on either side of said spring member, electrodes for supplying RF energy, and a central lumen. 
US Patent Application No. US 2002/0087208 teaches a similar device to that of the applicants, including an expandable balloon catheter comprising electrodes, a pull wire for movement/positioning, a stiffening tube at the distal end of the device in conjunction with an elastic member for increased flexibility. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3794                  
                                                                                                                                                                                      /JAYMI E DELLA/Primary Examiner, Art Unit 3794